Citation Nr: 0325124	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service in the U.S. Navy from 
November 1988 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision which 
denied a claim of service connection for PTSD.  

The veteran requested, but failed to appear for, a hearing 
before a Member of the Board sitting at the RO, scheduled for 
August 5, 2003.  No request to re-schedule that hearing has 
been received and it is presumed the veteran no longer 
desires a hearing.  


REMAND

The record reflects that the veteran has been diagnosed to 
have PTSD.  He essentially contends that three events in 
service caused him to develop that disorder.  These were (1) 
being raped and beaten in June and July 1991 while in a 
military prison and crew member of the USS L.Y. Spear, (2) 
seeing and handling dead bodies and body bags on several 
occasions in 1990 and/or 1991, which were allegedly stored in 
refrigerators on the USS L.Y. Spear, and (3) witnessing the 
death of a foreign man in 1991 who was shot by a U.S. sentry 
while in the port of Jebel-Ali, United Arab Emirates.  
Additional efforts need to be made to attempt to verify these 
events.  

Accordingly, this case is remanded for the following:  

1.  The United States Naval Historical 
Center, Building 57, Washington, D.C.,  
20374-0517, and any other appropriate 
agency, should be contacted and asked to 
provide copies of any relevant logs or 
histories of the USS L. Y. Spear, from 
between 1990 and 1992, in order to 
attempt to verify the veteran's claimed 
PTSD stressor events, which he described 
as observing the remains of deceased 
individuals stored on board that ship 
during its deployment to Southwest Asia 
during the Persian Gulf War, and 
witnessing an incident where a U.S. 
sentry shot and killed an individual 
while the USS L.Y. Spear was docked in 
the port of Jebel-Ali, United Arab 
Emirates, between 1990 and 1992.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination, for the purposes 
of determining whether the veteran meets 
the diagnostic criteria for PTSD, and if 
so, to identify the stressful events upon 
which that diagnosis is based.  If one of 
the PTSD stressors is considered to be a 
personal assault upon the veteran for 
which, at the present, there is no 
explicit corroborating evidence, the 
examiner should discuss his/her basis for 
concluding that assault took place, and 
the extent to which the veteran's records 
of a 1991 non-judicial punishment for 
drunk and disorderly conduct and assault, 
a July 1992 administrative warning for 
disrespect toward supervisors, making 
false official statements and dereliction 
of duties, and an October 1992 non-
judicial punishment for operating a 
vehicle while drunk, (which also 
apparently resulted in a civil 
misdemeanor conviction) is considered to 
corroborate the claimed assault.  If the 
veteran is not diagnosed to have PTSD, 
the examiner should reconcile that 
conclusion with those records reflecting 
that diagnosis.  The claims file should 
be provided to the examiner for review 
prior to the examination.  

3.  Thereafter, the claim should be re-
adjudicated, and if the decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


